
	

113 HR 1995 IH: AFFIRM Act
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1995
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Kind (for
			 himself, Mr. Petri,
			 Mr. Blumenauer,
			 Ms. DeLauro,
			 Mr. Waxman,
			 Mr. Sensenbrenner,
			 Mr. McGovern, and
			 Mr. Cooper) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To reform the Federal Crop Insurance Act and reduce
		  Federal spending on crop insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Assisting Family Farmers through
			 Insurance Reform Measures Act or the AFFIRM
			 Act.
		2.Adjusted gross
			 income and per person limitations on share of insurance premiums paid by
			 CorporationSection 508(e)(1)
			 of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(1)) is amended—
			(1)by striking
			 For the purpose and inserting the following:
				
					(A)Payment
				authorityFor the
				purpose
					;
				and
			(2)by adding at the
			 end the following new subparagraphs:
				
					(B)Adjusted gross
				income limitationThe
				Corporation shall not pay a part of the premium for additional coverage for any
				person or legal entity that has an average adjusted gross income (as defined in
				section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a)) in excess of
				$250,000.
					(C)Per person
				limitationThe Corporation shall not pay more than $40,000 to any
				person or legal entity for premiums under this
				section.
					.
			3.Cap on overall
			 rate of return for crop insurance providersSection 508(k)(3) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(k)(3)) is amended—
			(1)by designating
			 paragraph (3) as subparagraph (A) (and adjusting the margin two ems to the
			 right);
			(2)by inserting
			 before subparagraph (A) (as so designated) the following:
				
					(3)Risk
					;
				and
			(3)by adding at the
			 end the following new subparagraph:
				
					(B)Cap on overall
				rate of returnThe target rate of return for all the companies
				combined for the 2013 and subsequent reinsurance years shall be 12 percent of
				retained
				premium.
					.
			4.Cap on
			 reimbursements for administrative and operating expenses of crop insurance
			 providersSection 508(k)(4) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(k)(4)) is amended by adding at
			 the end the following new subparagraph:
			
				(G)Additional cap
				on reimbursementsNotwithstanding subparagraphs (A) through
				(F), total reimbursements for administrative and operating costs for the 2013
				insurance year for all types of policies and plans of insurance shall not
				exceed $900,000,000. For each subsequent insurance year, the dollar amount in
				effect pursuant to the preceding sentence shall be increased by the same
				inflation factor as established for the administrative and operating costs cap
				in the 2011 Standard Reinsurance
				Agreement.
				.
		5.Budget
			 limitations on renegotiation of standard reinsurance agreementSection 508(k)(8) of the Federal Crop
			 Insurance Act of 1938 (7 U.S.C. 1508(k)(8)) is amended by adding at the end the
			 following new subparagraph:
			
				(F)Reduction in
				corporation obligationsThe
				Board shall ensure that any Standard Reinsurance Agreement negotiated under
				subparagraph (A)(ii), when compared to the immediately preceding Standard
				Reinsurance Agreement, shall reduce, to the maximum extent practicable, the
				obligations of the Corporation under subsections (e)(2) or (k)(4) or section
				523.
				.
		6.Crop insurance
			 premium subsidies disclosure in the public interestSection 502(c)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1502(c)(2)) is amended—
			(1)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (C) and (D) respectively; and
			(2)by inserting
			 before subparagraph (C) (as so redesignated) the following:
				
					(A)Disclosure in
				the public interestNotwithstanding paragraph (1) or any other
				provision of law, except as provided in subparagraph (B), the Secretary shall
				on an annual basis make available to the public—
						(i)(I)the name of each
				individual or entity who obtained a federally subsidized crop insurance,
				livestock, or forage policy or plan of insurance during the previous fiscal
				year;
							(II)the amount of premium subsidy received
				by the individual or entity from the Corporation; and
							(III)the amount of any Federal portion of
				indemnities paid in the event of a loss during that fiscal year for each policy
				associated with that individual or entity; and
							(ii)for each private
				insurance provider, by name—
							(I)the underwriting
				gains earned through participation in the federally subsidized crop insurance
				program; and
							(II)the amount paid
				under this subtitle for—
								(aa)administrative
				and operating expenses;
								(bb)any
				Federal portion of indemnities and reinsurance; and
								(cc)any
				other purpose.
								(B)LimitationThe
				Secretary shall not disclose information pertaining to individuals and entities
				covered by a catastrophic risk protection plan offered under section
				508(b).
					.
			
